In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-674V
                                      Filed: March 2, 2016
                                         UNPUBLISHED

****************************
THOMAS DAUSMAN,                         *
                                        *
                   Petitioner,          *     Joint Stipulation on Damages;
                                        *     Attorneys’ Fees and Costs; Influenza
                                        *     (“Flu”) Vaccine; Guillain Barre
SECRETARY OF HEALTH                     *     Syndrome (“GBS”); Special Processing
AND HUMAN SERVICES,                     *     Unit (“SPU”)
                                        *
                   Respondent.          *
                                        *
****************************
Bruce William Slane, Law Office of Bruce W. Slane, P.C., White Plains, N.Y., for
petitioner.
Ann Donohue Martin, U.S. Department of Justice, Washington, D.C., for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

        On June 26, 2015, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that he suffered Guillain Barre Syndrome (“GBS”), among other
injuries, as a result of his April 3, 2014 influenza (“flu”) vaccination. Petition at 1;
Stipulation, filed February 29, 2016, at ¶¶ 2, 4. Petitioner further alleges he “suffered
residual effects or complications from GBS for more than six months.” Petition, at ¶ 31;
Stipulation, at ¶ 4. Additionally, petitioner indicates that neither he, nor anyone on his
behalf, has brought a prior action, or received a prior award or settlement for his
injuries. Petition, at ¶¶ 34-35; Stipulation, at ¶ 5. “Respondent denies that petitioner’s
influenza vaccine caused GBS or any other injury.” Stipulation, at ¶ 6.



1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012)(Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Nevertheless, on February 29, 2016, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court
in awarding damages, on the terms set forth therein.

       The Stipulation also includes an award of attorneys’ fees and costs. Stipulation,
at ¶ 8(b). In accordance with General Order #9, petitioner represents that he incurred
no personal out-of-pocket expenses. Id. The Vaccine Act permits an award of
reasonable attorneys’ fees and costs. 42 U.S.C. § 300 aa-15(e). Based on the
reasonableness of petitioner’s request and the lack of any objection by respondent, the
undersigned GRANTS the request for approval and payment of attorneys’ fees and
costs.


        The parties stipulated that petitioner shall receive the following compensation:

        A. A lump sum of $250,000.00 in the form of a check payable to petitioner.
           Stipulation, at ¶ 8(a). This amount represents compensation for all items of
           damages that would be available under 42 U.S.C. § 300aa-15(a). Id.

        B. A lump sum payment of $21,900.003 in the form of a check jointly
           payable to petitioner and petitioner’s counsel, Bruce W. Slane, for
           attorneys’ fees and costs. Stipulation, at ¶ 8(b).


       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.4

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, 42 U.S.C. § 300aa-15(e)(3) prevents an attorney from charging or collecting fees (including
costs) that would be in addition to the amount awarded herein. See generally Beck v. Sec’y, HHS, 924
F.2d 1029 (Fed. Cir.1991).
4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                    2